United States Court of Appeals
                      For the First Circuit

No. 02-1758
No. 02-2279
No. 02-2280

               BRIAN ANDRESEN and DIANE ANDRESEN,

                     Plaintiffs, Appellants,

                                 v.

           DR. JOHN DIORIO, SHAW'S SUPERMARKETS, INC.,
                      and J SAINSBURY, PLC,

                      Defendants, Appellees.
                            __________

                          BROCKTON HOSPITAL,

                              Defendant.
                         ____________________

                               ERRATA

     The opinion of this Court, issued on November 12, 2003, should

be amended as follows:

     On page 9, lines 5 and 8, change the word "arrest" to the word

"detention."